DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 09/01/2021 is acknowledged.
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: net cup 1726 and control circuitry 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0092], line 3: “Figure 8 holds” should read –Figure 8A holds-.
Paragraph [0096], line 9: “The lattice 311” should read –The trellis 311-.
Paragraph [00100], line 7: “sized to fie the net cup 301” should read –sized to fit the net cup 301-.
Paragraph [00104], line 2: “Each lid 1204, B016”should read –Each lid 1204, 1206-.
Paragraph [00111], line 3: “the first lid B014” should read –the first lid 1204-.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6: “bottom the tray” should read –bottom of the tray-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1).
Regarding claim 13, Brooke teaches a hydroponic apparatus (Figure 1) comprising: 

a first lid configured to fit in the tray above the aqueous hydroponic nutrient that flows along the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50b), the first lid having a first opening configured to receive a first plant growing receptacle (Paragraph [0043]; insert 50b has access port for planting pot 70), the first lid configured to fit into the tray such that there is a first gap between the first opening and the aqueous hydroponic nutrient that flows along the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50b placed into tray with a gap between the bottom); and 
a second lid configured to fit in the tray above the aqueous hydroponic nutrient that flows along the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50a), the second lid having a second opening configured to receive a second plant growing receptacle (Paragraph [0043]; insert 50a has access port for planting pot 69), the second lid configured to fit into the tray such that there is a second gap between the second opening and the aqueous hydroponic nutrient that flows along the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50a placed into tray with a gap between the bottom).
Brooke teaches the claimed invention except for the drain opening being located in the bottom surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to have moved the drain opening to be located on the bottom surface in order to allow for more consistent outflow due to the assistance of gravity, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.	
Claims 1-4, 10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Farah et al. (US 20190069497 A1).
Regarding claim 1, Brooke teaches a hydroponic system (Figure 1) comprising: 
a tray having a drain opening near a bottom of the tray (Figure 1, Paragraphs [0031]-[0033]; reservoir 12 with top 11 and bottom 14 and drain hole18 near bottom 14); 
a water circulation system configured to circulate water containing plant nutrients through the hydroponic system, the water circulation system configured to provide the water containing the plant nutrients to the tray (Figure 9, Paragraph [0052]; pump 44 pumps water up feed hose 43 to be distributed to tops of plant pots through drip hoses 45), the tray configured to convey the water along the bottom the tray to the drain opening, the drain opening configured to drain the water from the tray (excess water drains down through drain hole 18); and 
different types of removable growing structures (Paragraphs [0012]-[0013]; various different shapes and sizes of structures acceptable for desired plant type in one unit).
Brooke teaches the claimed invention except for the drain opening being located in the bottom surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to have moved the drain opening to be located on the bottom surface in order to allow for more consistent outflow due to the assistance of gravity, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Brooke does not explicitly teach the water circulation system being a re-circulation system, although it is implicit in the water circulation system design, and different types of removable growing structures that are configured to provide corresponding different vertical distances between a top of a hydroponic growing medium and the bottom of the tray.
Farah teaches a hydroponic system with a water re-circulation system (Paragraph [0039]; recirculates for water/nutrient conservation); and
A grow chamber wherein the distance of the grow structure from the bottom of the tray can be adjusted resulting in different heights (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, hybrid 401, or aeroponic 402 applications depending on what is desired).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the water re-circulation system and varying lid height taught by Farah in order to conserve water and nutrients requiring less water and nutrients needing to be constantly added to the system and to allow for the most ideal arrangement and height to best suite the plants desired to be grown in the system.
Regarding claim 2, Brooke as modified above teaches wherein the different types of removable growing structures comprise: 
a first removable growing structure comprising a first lid having a first gap between a top surface of the first lid and the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50a); and 
a second removable growing structure comprising a second lid having a second gap between a top surface of the second lid and the bottom of the tray (Figure 1, Paragraphs [0039]-[0041]; insert 50b). 
The modified reference teaches the limitations of claim 1 and further Farah teaches wherein the second gap is larger than the first gap (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, lower a level to bathe in water; the first lid can be adjusted to be at a lower height than the second lid).
Regarding claim 3, Brooke as modified above teaches wherein: 
the second lid comprises a second opening configured to house a root vegetable in which the root vegetable grows to maturity without touching the water that is conveyed along the bottom of the tray (Figure 8, Paragraphs [0039]-[0041]; insert 50a, roots not touching water); and
the first lid comprises a first opening configured to house a plant (Figure 8, Paragraphs [0039]-[0041]; insert 50b).
The modified reference teaches the limitations of claim 2 and further Farah teaches the first lid comprises a first opening configured to house a plant in which roots of the plants are constantly bathed by the water that is conveyed along the bottom of the tray (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, first lid can be adjusted to lower a level to bathe in water).
Regarding claim 4, Brooke as modified above teaches further comprising:-2- Attorney Docket No.: HA20-01002USOha2o/1002/1002-restrictionresp-001a pump configured to pump a portion of the water that is conveyed along the bottom of the tray to top-water the root vegetable in the second lid (Figure 9, Paragraph [0052]; pump 44 pumps water up feed hose 43 to be distributed to tops of plant pots through drip hoses 45). 
Regarding claim 10, Brooke as modified above teaches wherein the different types of removable growing structures are configured to fit within the tray at the same time (Figure 1, Paragraph [0039]; inserts 50a and 50b are inserted into reservoir 12 at the same time).
Regarding claim 14, Brooke teaches wherein: the second lid configured to allow a root vegetable to grow to maturity in the second plant growing receptacle without the root vegetable contacting the aqueous hydroponic nutrient that flows along the bottom of the tray (Figure 8, Paragraphs [0039]-[0041]; insert 50a roots will not touch water).
Brooke teaches using various shapes and sizes of structures acceptable for the desired plant types to be grown in one unit (Paragraphs [0012]-[0013]).
Brooke does not teach the first lid is configured to allow growth of a plant in the first plant growing receptacle while allowing roots of the plant to contact the aqueous hydroponic nutrient that flows along the bottom of the tray.
Farah teaches a hydroponic system with a grow chamber wherein the distance of the grow structure from the bottom of the tray can be adjusted resulting in different heights (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, lower a level to bathe in water).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the varying lid height taught by Farah in order to allow for the most ideal arrangement and height to best suite the plants desired to be grown in the system, such us lowering the lid height for the roots to be constantly bathed in water.
Regarding claim 15, Brooke as modified above teaches further comprising: a pump configured to pump a portion of the aqueous hydroponic nutrient that flows along the bottom of the tray to top-water the root vegetable in the second lid (Figure 9, Paragraph [0052]; pump 44 pumps water up feed hose 43 to be distributed to tops of plant pots through drip hoses 45).
Regarding claim 19, Brooke as modified above teaches wherein the first lid and the second lid are configured to fit in the tray at the same time (Figure 1, Paragraph [0039]; inserts 50a and 50b are inserted into reservoir 12 at the same time).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Farah et al. (US 20190069497 A1) as applied to claims 4 and 15 above, and further in view of Blackford (US 5394647 A).
Regarding claim 5, Brooke as modified above does not teach further comprising: a plurality of light emitting diodes (LEDs) configured to provide light to plants in the different types of removable growing structures, wherein the pump is configured to be powered by light from the LEDs.
Farah teaches a plurality of light emitting diodes (LEDs) configured to provide light to plants in the different types of removable growing structures (Figure 3, Paragraphs [0038] and [0043]; Light circuit board 302 that includes LEDs to provide light to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the LEDs taught by Farah as it is well known that adding artificial lighting into a plant system promotes plant growth. 
Blackford teaches a plant growing system wherein the pump is configured to be powered by light (Abstract; water pump can be solar powered. LED’s would effectively power any solar powered item as well). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated a light powered pump as taught by Blackford in order to conserve energy usage in the system.
Regarding claim 16, Brooke as modified above does not teach further comprising: a plurality of light emitting diodes (LEDs) configured to provide light to plants in the different types of removable growing structures, wherein the pump is configured to be powered by light from the LEDs.
Farah teaches a plurality of light emitting diodes (LEDs) configured to provide light to plants in the different types of removable growing structures (Figure 3, Paragraphs [0038] and [0043]; Light circuit board 302 that includes LEDs to provide light to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the LEDs taught by Farah as it is well known that adding artificial lighting into a plant system promotes plant growth. 
Blackford teaches a plant growing system wherein the pump is configured to be powered by light (Abstract; water pump can be solar powered. LED’s would effectively power any solar powered item as well). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated a light powered pump as taught by Blackford in order to conserve energy usage in the system.
Claims 7, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Farah et al. (US 20190069497 A1) as applied to claims 3, 1, 11, and 13 above, and further in view of Hohmann (US 20180007848 A1).
Regarding claim 7, Brooke as modified above teaches further comprising: 
a first net cup configured to hold a first length of hydroponic growing medium (Figure 1, Paragraph [0043]; insert 50a has access port for planting pot 69; Paragraph [0048]; pots 69 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media); 
a second net cup configured to hold a second length of hydroponic growing medium (Figure 1, Paragraph [0043]; insert 50b has access port for planting pot 70;Paragraph [0048]; pots 70 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media); 
the first opening in the first lid is configured to receive the first net cup (Figure 1, Paragraph [0043]; insert 50a has access port for planting pot 69); and 
the second opening in the second lid is configured to receive the second net cup (Figure 1, Paragraph [0043]; insert 50b has access port for planting pot 70).
Brooke does not teach the second length of the hydroponic growing medium is longer than the first length.
Hohmann teaches a plant growing apparatus wherein the plant receptacles have a first length and a second length that is longer than the first (Figures 5 and 7, Paragraph [0037]; plant receptacles 51 have two different lengths as seen in figures) allowing for a shorter and longer plant growing media to be inserted.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the different length plant holders and grow media in order to better accommodate larger plants with longer roots.
Regarding claim 11, Brooke as modified above teaches wherein the different types of removable growing structures (Figure 1; 50a and 50b) comprise: 
a first net cup configured to hold a first length of hydroponic growing medium (Figure 1, Paragraph [0043]; insert 50a has access port for planting pot 69; Paragraph [0048]; pots 69 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media); and 
a second net cup configured to hold a second length of hydroponic growing medium (Figure 1, Paragraph [0043]; insert 50b has access port for planting pot 70;Paragraph [0048]; pots 70 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media).
Brooke does not teach the second length of the hydroponic growing medium is longer than the first length.
Hohmann teaches a plant growing apparatus wherein the plant receptacles have a first length and a second length that is longer than the first (Figures 5 and 7, Paragraph [0037]; plant receptacles 51 have two different lengths as seen in figures) allowing for a shorter and longer plant growing media to be inserted.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the different length plant holders and grow media in order to better accommodate larger plants with longer roots.
Regarding claim 12, Brooke as modified above teaches wherein: the different types of removable growing structures comprise one or more lids configured to fit into the tray, the one or more lids comprise a first opening and a second opening that are each the same vertical distance above the water that is conveyed along the bottom of the tray (Figure 1, Paragraphs [0043] and [0048]; insert 50a has access port for planting pot 69, insert 50b has access port for planting pot 70, suitable plant growing media inserted into pots, both 50a and 50b are at the same height); 
the first net cup comprises a first ridge configured to secure the first net cup into the first opening (Figure 3, Paragraph [0047]; pots 69 and 70 have rims 73 to secure in access ports 58); and 
the second net cup comprises a second ridge configured to secure the second net cup into the second opening (Figure 3, Paragraph [0047]; pots 69 and 70 have rims 73 to secure in access ports 58).
The modified reference teaches the limitations of claim 11 and further Farah teaches such that the first length and the second length of hydroponic growing medium contacts the water that is conveyed along the bottom of the tray (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, lower a level to bathe in water).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Hohmann (US 20180007848 A1).

Regarding claim 18, Brooke teaches wherein: the first plant growing receptacle comprises a first net cup configured to hold a first length of soil-less growing medium (Figure 1, Paragraph [0043]; insert 50a has access port for planting pot 69; Paragraph [0048]; pots 69 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media); and 
the second plant growing receptacle comprises a second net cup configured to hold a second length of hydroponic growing medium (Figure 1, Paragraph [0043]; insert 50b has access port for planting pot 70;Paragraph [0048]; pots 69 have irrigation holes in a mesh arrangement acting as a net cup and suitable plant growing media).
Brooke does not teach the second length of the plant growing medium is longer than the first length.
Hohmann teaches a plant growing apparatus wherein the plant receptacles have a first length and a second length that is longer than the first (Figures 5 and 7, Paragraph [0037]; plant receptacles 51 have two different lengths as seen in figures) allowing for a shorter and longer plant growing media to be inserted.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the different length plant holders and grow media in order to better accommodate larger plants with longer roots.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Farah et al. (US 20190069497 A1) as applied to claim 1 above, and further in view of Takayuki et al. (US 20190112450 A1).
Regarding claim 8, Brooke as modified above teaches the tray is a base tray (Figure 1 reservoir) with different types of removable growing structures (Figure 1, Paragraph [0039]; inserts 50a and 50b are inserted into reservoir 12) and teaches using various shapes and sizes of structures acceptable for the desired plant types to be grown in one unit (Paragraphs [0012]-[0013]).
Brooke does not teach an inner tray configured to fit within the base tray, the inner tray having openings to allow the water that is re-circulated in the hydroponic system to enter the inner tray.
Takayuki teaches a hydroponic grow system an inner tray configured to fit within the base tray, the inner tray having openings to allow the water that is re-circulated in the hydroponic system to enter the inner tray (Figure 4, Paragraphs [0086] and [0095]; planting tray 10 with openings where plants are located, Paragraph [0104]; for nutrient solution 7 to circulate through).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the hydroponic mat taught by Takayuki order to allow for plants that require much more contact with water/nutrient solution. 
Regarding claim 9, the modified reference teaches the limitations of claim 8 and further Takayuki teaches wherein: the inner tray is configured to house a hydroponic mat (Figure 4, planting tray 10 houses hydroponic mat 1).
Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Takayuki et al. (US 20190112450 A1).
Regarding claim 20, Brooke teaches a hydroponic apparatus (Figure 1) comprising: 
a first tray comprising a bottom surface and a drain opening near the bottom surface at a first end of the tray (Figure 1, Paragraphs [0031]-[0033]; reservoir 12 with top 11 and bottom 14 and drain hole 18 near bottom 14), the tray configured to route aqueous hydroponic nutrient that enters the first end of the first tray along the bottom surface to a second end of the first tray and back to the drain opening, the drain opening configured to drain the aqueous hydroponic nutrient from the first tray, wherein the aqueous hydroponic nutrient flows along the bottom of the first tray (Paragraph [0052] water enters top of tray through drip hoses 45 at top, drains through plant pots and down to bottom of the reservoir where it flows across bottom through drain hole 18); 
a lid configured to fit in the first tray above the aqueous hydroponic nutrient (Figure 1, Paragraphs [0039]-[0041]; insert 50b), the lid having one or more openings each configured to receive a plant growing receptacle (Paragraph [0043]; insert 50b has access ports 58 for planting pot 70); and 
using various shapes and sizes of structures acceptable for the desired plant types to be grown in one unit (Paragraphs [0012]-[0013]).
Brooke teaches the claimed invention except for the drain opening being located in the bottom surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to have moved the drain opening to be located on the bottom surface in order to allow for more consistent outflow due to the assistance of gravity, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Brooke does not teach a second tray configured to fit in the first tray such that a lower surface of the second tray is below the aqueous hydroponic nutrient that flows along the bottom of the first tray, the lower surface of the second tray having a plurality of openings to allow the aqueous hydroponic nutrient to enter the second tray.
Takayuki teaches a hydroponic grow system a tray is below the aqueous hydroponic nutrient that flows along the bottom of the first tray (Figure 4, Paragraphs [0086] and [0095]; planting tray 10 with nutrient solution 7 flowing along bottom), the lower surface of the second tray having a plurality of openings to allow the aqueous hydroponic nutrient to enter the second tray (Figure 4; planting tray 10 has openings locates where plants are for nutrient solution 7 to flow through).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the hydroponic mat taught by Takayuki order to allow for plants that require much more contact with water/nutrient solution. 
Regarding claim 21, the modified reference teaches the limitations of claim 20 and further Takayuki teaches wherein the second tray is configured to receive a hydroponic growing mat (Figure 4, planting tray 10 houses hydroponic mat 1).
Regarding claim 23, Brooke as modified above teaches wherein the lid is configured to allow a root vegetable to grow to maturity in the plant growing receptacle without the root vegetable contacting the aqueous hydroponic nutrient that flows along the bottom of the first tray (Figure 1, Paragraphs [0039]-[0041]; insert 50b at a height where roots do not contact the water on the bottom of tray).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Takayuki et al. (US 20190112450 A1) as applied to claim 21 above, and further in view of Farah et al. (US 20190069497 A1).
Regarding claim 22, Brooke as modified above teaches using various shapes and sizes of structures acceptable for the desired plant types to be grown in one unit (Paragraphs [0012]-[0013]).
Brooke as modified above does not teach wherein the lid is configured to allow growth of a plant in the plant growing receptacle while allowing roots of the plant to constantly bathe in the aqueous hydroponic nutrient that flows along the bottom of the first tray.
Farah teaches a hydroponic system wherein the lid is configured to allow growth of a plant in the plant growing receptacle while allowing roots of the plant to constantly bathe in the aqueous hydroponic nutrient that flows along the bottom of the first tray (Figure 4, Paragraph [0047]; grow chamber can be adjusted to hydroponic 400, lower a level to bathe in water).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system taught by Brooke and incorporated the varying lid height taught by Farah in order to allow for the most ideal arrangement and height to best suite the plants desired to be grown in the system, such us lowering the lid height for the roots to be constantly bathed in water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umbaugh (US 20050011118 A1), Kania (20090293350 A1), Collin (US 20130019524 A1), Haberman (US 20170035007 A1), Grifa (US 20200093080 A1), Craig (US 20200253169 A1), Harris (US 20200253169 A1), and Fennell (US 4685246 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642